DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s)/remark(s) filed on August 22, 2022, claims 1-20 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the same ground(s) of rejection. Applicant has amended claims 1, 4, 6, 8, 11, 14-16 and 19. 
	Per amendment of the claims, previous rejection of the claims under 35 U.S.C. 112(a) and  35 U.S.C. 112(a)  and drawing objection had been withdrawn.  

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
 
Claims 1, 11 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide a full, clear, and concise description of  the particular implementation of the term “a plurality of different times” for transmitting control signals to cause the robot to generate a separate set of sensor data each time the robot receives the control signal. 
The original filed specification as cited by the applicant (see par. 19,-21, 27-28, 38 and 44) outlines, at a high level of generality, the implementation of a mechanism / process for generating multiple data using sensor array based on control signals for storage on a database, wherein a control engine translate movement perform by operator into movement perform by a robot. However, the specification is silent regarding the implementation of “a plurality of different time” with respect to transmitting control signals and its particular utility for the robot to generate a separate set of sensor data. Applicant may consider using feature(s) / term(s) clearly supported by the specification. 

Claims 2-10 are also rejected based on their dependency of the defected parent claims.
Claims 12-18 are also rejected based on their dependency of the defected parent claims.
Claims 19 is also rejected based on their dependency of the defected parent claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the " … transmitting the control signals to the robot a plurality of different times to cause the robot to generate, via a camera and each time the robot receives the control signals, a separate set of sensor data that includes a plurality of image frames that are associated with an approximation of the one or more movements of the operator” (added remark) must be shown or the feature(s) canceled from the amended 1, 11 and 19.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 11-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2013/0054028 A1) in view of Yasuyuki (JP 2004363987 – Machine translation).

Regarding claims 1, 2, 11-12, and 19, Lee et al. disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), comprising:
one or more a memories (e.g., storage system (11)) storing a control application (e.g., a plurality of software programs in the form of one or more computerized instructions stored in the storage system (11)) (see par. 14; Figure 2),
one or more processors (e.g., processor (12)) coupled to the memory (e.g., storage system (11)) (see par.14 Figure 2) and configured to:
generating, via a first set of one or more sensors, motion capture data (e.g., image capturing device (2) configured to capture real time three-dimensional (3D) image of an operator (M0)) representing on one or more movements of an operator / camera operator (e.g., the image capturing device (2) capture motion data of the operator (M0), which included operator’s movable joints (e.g., claims 2 and 12 limitations). For instance, Figure 1 depicts image capturing device capturing the moving of the operator’s arms and legs) (e.g., see par. 11, 13, 16-17 and Figures 1, 4);
processing the motion capture data to generate control signals for controlling the robot (e.g., a robot control system (10) configured to capture real-time three-dimensional (3D) images of an operator (M0) and analyze the 3D images of the operator (M0) to obtain motion data of the operator (M0)) (see par. 11, 13 and 19; Figures 1, 2); and 
transmitting the control signals to the robot to cause the robot to move as an approximation of the one or more movements of the operator (e.g., the robot control system (10) configured to send a control command to the robot (M1) through the network (3) and control the robot (M1) to execute the same motions with the operator (M0) according to the motion data) (see par. 11, 12, 17-20). 
However, Lee et al.’s invention fails to specifically disclose: to cause the robot to generate a separate set of sensor data that includes a plurality of image frames that are associated with and approximation of the one or more movements of the operator / camera operator based on a plurality of different times transmitted control signals and via a camera and each time the robot receives the control signals (added remarks).
However, Yasuyuki teaches a robot 12 having a camera and image presenting device for storing image data of an area (e.g., limitation: a separate set of sensor data that includes a plurality of image frames), wherein the camera direction is controlled based on a user current and changing head direction(s) / movable angle(s) (e.g., operator / camera operator) detected via a direction change determining means (e.g., limitation: movement of the operator). As the user’s head moves in a particular direction  and / or changes to other direction(s), the direction change determining means requires to process multiple direction signals at different times to properly control the camera accordingly and generate image data of the area (see Abstract, par. 20, 8-9, 11, 24, 26, 27 and 31, 49, 58 and Figures 2a – 2c and 4a-4d).
As Lee et al.’s invention disclose a robot control system configured to send a control command to robot, through a network, to control the robot to execute the same motions as an operator according to the motion data captured by an image capture device and given the teaching of Yasuyuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Lee et al.’s invention to incorporate a camera with the robot (M1) and implement a mechanism / process for controlling camera direction of the robot based current and changing head direction signals at multiple different times as taught by Yasuyuki because the modification would enhance a system and method for controlling a robot having a non-transitory computer-readable medium configured to control a robot using human motion and capture images / video of the robot’s environment, while a camera of the robot is remotely controlled by an operator / camera operator’s motion data such as user head direction / movable angle and store and display stable image of environment / area to the user by preventing image fluctuation. 

Regarding claims 3, 13, and 20, Lee et al. disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), wherein processing the motion capture data to generate the control signals comprises:
modeling a first set of dynamics of the operator that corresponds to the one or more movements (e.g., an image capturing module 101 captures the 3D images of the operator M0 in real-time using an image capturing device 2) (see par. 22); 
determining a second set of dynamics of the robot that corresponds to the one or more movements (e.g., a correlation module 101 determines different portions of the operator M0 in one of the 3D images according to the moveable joints of the robot M1, and correlates each of the determined portions with one of the moveable joints of the robot M1) (see par. 23); and 
generating the control signals based on the second set of dynamics (e.g., a control module 104 generates a control command according to the motion data of each of the determined portions, and sends the control command to the robot M1 through the network 3, to control each moveable joint of the robot M1 to implement a motion of a determined portion that is correlated with the moveable joint) (see par. 20 and 24). 

Regarding claims 4-5, 8, 14 and 16, Lee et al., as modified by Yasuyuki, disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), wherein causing the robot to generate the separate set of sensor data that includes the plurality of image frames that are associated with the approximation of the one or more movements of the operator comprises actuating a set of joints included in the robot to perform an articulation sequence associated with the one or more movements (e.g., as shown in Figure 4, the operator M0 can be divided into portions S0, S1, S2, S3, S4, S5, and S6, and the robot M1 can have one or more moveable joints, such as S0', S1', S2', S3', S4', S5', and S6', where S0 is correlated with S0', S1 is correlated with S1', . . . , and S6 is correlated with S6'. The control module 104 generates a control command according to the motion data of each of the determined portions, and sends the control command to the robot M1 through the network 3, to control each moveable joint of the robot M1 to implement a motion of a determined portion of the operator M0 that is correlated with the moveable joint of the robot M1; while a camera of the robot is remotely controlled by the operator / user head direction / movable angle, environment / area  image data is stored (e.g., limitation: a separate set of sensor data that includes the plurality of image frames) for displaying it to the user. In the embodiment, the control command includes the motion data of each of the determined portions of the operator M0) (see par. 16, 20 and 23 and Figures 1 and 4); wherein the robot comprises a robotic arm that includes the set of joints (see Figures 1 and 4).

Regarding claims 9 and 17, Lee et al. disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), further comprising capturing sensor data while the robot mimics the one or more movements (e.g., an image capturing module 101 captures the 3D images of the operator M0 in real-time using an image capturing device 2 while the operator M0 can control the robot M1 using motion according to actual situations of the robot M1) (see par. 11-12 and 22; Figures 1 and 4).

 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2013/0054028 A1) in view of Yasuyuki (JP 2004363987 – Machine translation), as applied to claims above, and further in view of Song et al. (Patent No.: 8,265,791 B2).

Regarding claim 10 and 18, Lee et al.’ invention, as modified by Yasuyuki, failed to specifically disclose wherein the one or more movements comprises a target trajectory for a sensor array couple to the robot. 
However, Song et al. teach a system and methods for motion control of humanoid via an image of a user’s motion comprising a robot 200 having a controller 220, a camera 230, and a plurality of drive motors 240-1, 240-2, and 240-n. The robot 200 performs operations designated by the user's motions or moves end effectors of arms or legs in response to the user's motions (e.g., a target trajectory); wherein the camera 230 photographs an image of a region in a viewing direction of the robot 200 (e.g., a sensor array coupled to the robot having a target trajectory)(see col. 9, line 58 – col. 10, line 2; col. 6, lines 41- col. 7, line 3; Figures 1-3, and 10). 
Given the teaching of Song et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to further modify Lee et al.’s invention to incorporate within said the robot (M1), a camera to obtain image of a region in a viewing direction of the robot as the robot performs operations designated by the user's motions and transmit the image in a to a remote controller through the wired/wireless network for further analysis.  
The modification would enhance a system and method for controlling a robot having a non-transitory computer-readable medium configured to control a robot using human motion, obtain image of a region in a viewing direction of the robot as the robot performs operations designated by the user's motions and transmit the image in a to a remote controller through the wired/wireless network for further analysis.  

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2013/0054028 A1) in view of Yasuyuki (JP 2004363987 – Machine translation), as applied to claims above, and further in view of Yang et al. (Patent No.: 10,416,664 B2).

Regarding claims 6-7 and 15, Lee et al.’s invention, as modified by Yasuyuki, failed to specifically disclose the claim limitations.
However, Yang et al. teach an apparatus and method for controlling an unmanned aerial vehicle (UAV) based on a determined change in body portion of a user – e.g., hand or face portion (determined control data) (e.g., limitation: one or more movement the operator).  As a movement distance and direction of the UAV is controlled based on the change of user body portion, it is understood that the propeller(s) / servo-motor(s)’ speed of the UAV is regulated accordingly to obtain stable movement of the UAV (see abstract, col. 2, lines 37-62; col. 3, lines 41-49; col. 4, lines 9-37, col. 7, line 65 - col. 8, line 42; Figures 1, 3A and 4A-4C).  
Given the teaching of Yang et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to further modify Lee et al.’s invention to incorporate, within the system and method for controlling a robot, a mechanism / process for controlling the movement distance and direction of the UAV based on the change of user body portion (e.g., hand or face portion) and regulating the propeller(s) / servo-motor(s)’ speed of the UAV  to obtain stable movement of the UAV. 
The modification would enhance a system and method for controlling a robot having a non-transitory computer-readable medium configured to control a robot / UAV using human motion, control the movement distance and direction of the UAV based on the change of user body portion, and regulate the propeller(s) / servo-motor(s)’ speed of the UAV  to obtain stable movement of the UAV. 

Response to Argument

Applicant’s arguments filed on August 22, 2022, with respect to the rejections of claims as cited on the Office Action mailed on May 24, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims, “Rather, as discussed above, Yasuyuki discloses only the general idea that a user's head movements captured in real-time can be used to control the movement of the robotic camera once in real-time. Notably, nowhere does Yasuyuki disclose or otherwise suggest transmitting control signals to the robotic camera multiple different times to approximate the operations of a human cameraman, where each time the robotic camera receives the control signals, the robotic camera generates a separate set or "take" of footage based on approximating the movements of a user or human cameraman, as the amended claim language now expressly recites” (see page 9, par. 1 ), the examiner respectfully disagreed with applicant’s assertion. Applicant may consider that Yasuyuki teaches a mechanism / process for controlling a robot’s camera based on a user current and changing head direction detected via a direction change determining means and as the user’s head moves in a particular direction  and / or changes to other direction(s), the direction change determining means requires to process multiple direction signals at different times to properly control the camera accordingly and generate image data of the area. It is the examiner’s position that Yasuyuki’s reference teaches the argued feature(s) and that  Lee et al. in view of Yasuyuki disclosed the amended claims.  Applicant is kindly invited to consider the above Office Action to view the ground of rejection, cited sections both references and motivation to combine the prior arts.  


Conclusion
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /J.O.P/ Examiner, Art Unit 3664                                                                                                                                                                                                       /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664